Exhibit 10.13

LOGO [g151574logo.jpg]

             PERFORMANCE STOCK UNIT AWARD AGREEMENT

PURSUANT TO

THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

The AES Corporation, a Delaware corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”) and this          Performance Stock
Unit Award Agreement (this “Agreement”), this Award of Performance Stock Units
(“PSUs”) upon the terms and conditions set forth herein. Capitalized terms not
otherwise defined herein will each have the meaning assigned to them in the
Plan.

 

1. This Award of PSUs is subject to all terms and conditions of this Agreement
and the Plan, the terms of which are incorporated herein by reference:

 

Name of Employee:     Fidelity System ID:     Grant Date:     Grant Price:    
Total Number of PSUs Granted:    

 

2. Each PSU represents a right to receive one Share on the Payment Date (as
defined below) in accordance with the terms of this Agreement; provided,
however, that in lieu of delivery of a Share on the Payment Date, the Committee
may, in its discretion, cause the Company to deliver cash having a Fair Market
Value equivalent to a Share. Any payment due to the Employee under this
Agreement shall be made promptly following the date vested PSUs become earned
and payable under paragraph 4(a), paragraph 5 or paragraph 6 of this Agreement,
as applicable (the “Payment Date”), but in no event later than March 15th of the
calendar year following the calendar year containing the Payment Date.

 

3. A PSU (i) does not represent an equity interest in the Company, (ii) carries
no voting, dividend or dividend equivalent rights and (iii) the holder will not
have an equity interest in the Company or any of such shareholder rights, unless
the vesting and performance conditions of the PSU are met and the PSU is paid
out with a Share rather than cash.

 

4. This Award of PSUs will vest, in accordance with and subject to the terms of
this Agreement, in three equal installments on February     ,         , February
    ,         ,and February     ,          (each a “Vesting Date”), provided,
however, that if:

 

  (a) the Employee Separates from Service prior to the end of the Performance
Period by reason of the Employee’s death or a Separation from Service on account
of Disability, all PSUs that have not previously vested shall vest and the
Employee’s PSUs referenced in the chart above shall be paid to the Employee at
the rate of one Share for each PSU (or the equivalent cash value); and

 

  (b) if the Employee Separates from Service for any other reason, including,
but not limited to, voluntarily by the Employee, on account of Retirement, by
reason of a death or Disability subsequent to the end of the Performance Period,
or by reason of a Separation from Service by the Company with or without cause
(other than by reason of death or Disability as provided in paragraph 4(A)), the
Employee will be eligible to receive the value of his or her vested PSUs on the
Payment Date in accordance with and subject to the terms set forth in paragraph
5 below .

 

1



--------------------------------------------------------------------------------

Any PSUs that have not vested prior to the date that an Employee Separates from
Service for any reason (other than by reason of death or Disability), (i) will
not subsequently vest; and (ii) will be immediately cancelled and forfeited
without payment or further obligation by the Company or any Affiliate. In
addition, the Employee’s right to receive Shares and/or cash in respect of
vested PSUs that have not been forfeited will be paid on the Payment Date if,
and only if, all relevant performance conditions are met, in accordance with the
terms and conditions of this Agreement and the Plan.

 

5. The Company will issue and deliver Shares in satisfaction of vested PSUs
subject to and conditioned upon the attainment of the performance conditions set
forth below, as approved by the Committee at the time of grant; provided,
however, notwithstanding the performance level achieved, the Committee may
reduce the number of PSUs earned or terminate this Award of PSUs altogether, but
in no event may the Committee increase the value of a PSU underlying this Award
beyond the performance levels achieved. For purposes of this Agreement, the
“Performance Period” is the period beginning on January 1,          and ending
on December 31,         .

 

  (i) Total Shareholder Return (50% weighted)

The value of fifty percent (50%) of the Employee’s vested PSUs will depend upon
the performance of the Total Shareholder Return on AES common stock (“AES-TSR”)
against the Total Shareholder Return on the S&P 500 Index (“S&P 500 Index -
TSR”), in each case, as measured over the Performance Period, as set forth
below:

 

ACTUAL AES-TSR COMPARED TO

S&P 500 INDEX-TSR FOR THE

PERFORMANCE PERIOD

  

SHARES EARNED (OR CASH OF AN
EQUIVALENT FAIR MARKET VALUE)

Below 30th Percentile    None (0%) Equal to the 30th Percentile   

50%

(0.5 x 50% of number of vested PSUs)

Equal to the 50th Percentile   

100%

(1.0 x 50% of number of vested PSUs)

Equal to or greater than 70th

Percentile

  

150%

(1.5 x 50% of number of vested PSUs)

Equal to or greater than 90th

Percentile

  

200%

(2.0 x 50% of number of vested PSUs)

For AES-TSR levels achieved greater than the 30th percentile and less than the
50th percentile, greater than 50th percentile and less than 70th percentile, and
greater than the 70th percentile and less than the 90th percentile, the number
of Shares eligible for vesting (or cash of an equivalent Fair Market Value) will
be determined based on straight-line interpolation. The maximum value of a PSU
is 2 Shares.

Except for any PSUs forfeited prior to the end of the Performance Period
pursuant to the following paragraph, all PSUs pursuant to this Award will be
forfeited and will cease to be outstanding as of the end of the Performance
Period if the AES-TSR over the Performance Period is below the 30th percentile
of the S&P 500 Index-TSR.

 

  (ii) Cash Value Added (50% weighted)

The value of the remaining fifty percent (50%) of the Employee’s vested PSUs
will depend upon the Company’s actual Cash Value Added (“CVA”) over the
Performance Period as compared to the performance target, as set forth below::

 

ACTUAL CVA OVER THE

PERFORMANCE PERIOD

  

SHARES EARNED (OR CASH OF

AN EQUIVALENT FAIR MARKET

VALUE

Below 80% of Performance Target =    None (0%) Equal to 90% of Performance
Target =   

50%

(0.5 x 50% of number of vested PSUs)

Equal to 100% of Performance Target =   

100%

(1.0 x 50% of number of vested PSUs)

Equal to or greater than 120% of

Performance Target =

  

200%

(2.0 x 50% of number of vested PSUs)

 

2



--------------------------------------------------------------------------------

For CVA levels achieved greater than 80% and less than 90% of performance
target, greater than 90% and less than 100% of performance target, and greater
than 100% and less than 120% of performance target, the value will be determined
based on straight-line interpolation. The maximum value of a PSU is 2 Shares.

 

6. In the event that a Change of Control occurs prior to the end of the
Performance Period, if the PSUs described herein have not already been
previously forfeited or cancelled, such PSUs will become fully vested and the
Payment Date will occur contemporaneous with the completion of the Change of
Control; provided, however, that in connection with a Change in Control and
certain other events, payment of any obligation payable pursuant to the
preceding sentence may be made in cash of equivalent value and/or securities or
other property in the Committee’s discretion.

 

7. It is intended that under current U.S. federal income tax laws, the Employee
will not be subject to income tax unless and until Shares and/or cash are
delivered to the Employee on the Payment Date, at which time the Fair Market
Value of the Shares and/or cash will be reportable as ordinary income, and
subject to income tax withholding as well as social security and Medicare (FICA)
taxes. The Company and its subsidiaries and affiliates have the right (i) to
withhold any tax required to be withheld in connection with this Award of PSUs
from Shares and/or cash otherwise deliverable or from any other payment to be
made to the Employee, or (ii) to otherwise condition the Employee’s right to
receive or retain the Shares and/or cash on the Employee making arrangements
satisfactory to the Company or any of its subsidiaries or affiliates to enable
any related tax obligation of the Employee to be satisfied. The Employee should
consult his or her personal advisor to determine the effect of this Award of
PSUs on his or her own tax situation.

 

8. Notices hereunder and under the Plan, if to the Company, will be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203,
attention of the Plan Administrator, or, if to the Employee, will be delivered
to the Employee or mailed to his or her address as the same appears on the
records of the Company.

 

9. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of this Agreement
and the Plan, the Plan will govern.

 

10. By accepting this Award of PSUs, the Employee acknowledges receipt of a copy
of the Plan and the prospectus relating to this Award of PSUs, and agrees to be
bound by the terms and conditions set forth in this Agreement and the Plan, as
in effect and/or amended from time to time.

 

11.

This Award is intended to be excepted from coverage under Section 409A of the
Code and shall be administered, interpreted and construed accordingly. The
Employee shall have no right to designate the date of any payment under this
Agreement. Each payment under this Agreement is intended to be excepted under
the short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4).
The Company may, in its sole discretion and without the Employee’s consent,
modify or amend the terms and conditions of this Award, impose conditions on the
timing and effectiveness of the issuance of the Shares, or take any other action
it deems necessary or advisable, to cause this Award to comply with Section 409A
of the Code (or an exception thereto).

 

3



--------------------------------------------------------------------------------

 

Notwithstanding, the Employee recognizes and acknowledges that Section 409A of
the Code may impose upon the Employee certain taxes or interest charges for
which the Employee is and shall remain solely responsible.

 

12. This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

 

The AES CORPORATION By:   Name: Rita Trehan Title: Vice President, Human
Resources

 

4